Citation Nr: 1500960	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-02 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to February 1974.  This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board remanded the current issue on appeal in June 2014 for further development.  The case has since been returned to the Board for appellate review.  This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Therefore, any future consideration of this Veteran's case should take into consideration the existence of the electronic record.   

The Board notes that the Veteran requested an additional 30 days to submit evidence in a November 2014 Supplemental Statement of the Case Notice Response.  However, no additional evidence has been added to the electronic record and thus the Board may proceed to adjudicate the claim based on the current record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds another remand is required to obtain a clarifying opinion because the VA medical opinion of record is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In July 2014, the Veteran was afforded a VA examination to ascertain the nature and etiology of his current low back disorder.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine with mild radiculopathy of the right lower extremity which the VA examiner concluded was less likely than not incurred in or caused by his claimed in-service lifting injury.  

The Board finds that the medical opinion is inadequate for a number of reasons.  First, the VA examiner noted the Veteran's lay history with respect to an in-service back injury resulting in low back pain and spasms that have continued since that time.  However, the opinion refers exclusively to the absence of a documented in-service back injury and the Veteran's failure to seek medical treatment until many years after discharge in 1988.  In this regard, the examiner did not specifically incorporate the Veteran's lay statements.  Moreover, the Veteran contends that he had pre-existing scoliosis which was aggravated by his military duties.  See January 2010 VA Form 9.  To this extent, a September 2008 VA MRI and a November 2008 private medical record indicate a diagnosis of scoliosis.  The VA examiner should also discuss this specific contention and its relationship to a service-related lifting injury in the addendum opinion.

While on remand, the AOJ should ensure that all VA medical records are associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

Based on the foregoing, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's current low back disorder.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After any additional records are associated with the claims file, obtain an addendum opinion from the July 2014 VA examiner, or, if that examiner is unavailable, to another suitably qualified examiner for a clarifying opinion.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post- service medical records, and lay statements.  An explanation for the opinion expressed must be provided.  

First, for each currently diagnosed low back disorder, to include scoliosis, is it at least as likely as not that it manifested during service, or is otherwise causally or etiologically related to his military service, including his alleged symptoms therein and since that time.  

Second, regarding the Veteran's diagnosed scoliosis, the examiner must respond to the following questions:  

(1) is the scoliosis a congenital disease or defect (noting that a disease is defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown, and a defect is defined as structural or inherent abnormalities or conditions which are more or less stationary in nature);

(2) if a congenital disease that pre-existed service, was it clearly and unmistakably (i.e., undebatably) not aggravated by service;

(3) also if a congenital disease that pre-existed service, is it at least as likely as not (a 50 percent or greater probability) that it was aggravated during service (the disease progressed at a greater rate than normally expected according to accepted medical authority); and 

(4) if a congenital defect that pre-existed service, is it at least as likely as not (a 50 percent or greater probability) that any of the other diagnosed back disabilities is a superimposed disease or injury.  

In answering both sets of questions, the examiner must address the following:  medical record indicating chronic low back pain in 1988; the Veteran's occupational duties as a Material Facilities Specialist in light of his lay statements the in-service injury; and the prior finding in the 2014 VA examination.  Finally, for the purposes of the opinions, the examiner must presume that the Veteran has experienced some low back symptoms since separation from active service, despite not seeking treatment until many years later.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

